In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00205-CV
                               __________________

    OBERHEIDEN LAW GROUP, PLLC, NICK OBERHEIDEN,
OBERHEIDEN, P.C., AND OBERHEIDEN & MCMURREY, LP, Appellants

                                          V.

     CORROSION RESISTANT SOLUTIONS, INC., ET AL., Appellees

__________________________________________________________________

                On Appeal from the 58th District Court
                       Jefferson County, Texas
                      Trial Cause No. A-202,825
__________________________________________________________________

                                      ORDER

      The record for this appeal includes a reporter’s record of an August 12, 2020

hearing. In connection with the hearing, the parties submitted to the trial court

documents marked as confidential exhibits. Pursuant to Texas Rule of Appellate

Procedure 34.6(g), the trial court shall forward the following exhibits to the Court of

Appeals on or before September 28, 2020:

      Plaintiffs’ Exhibit A: Email dated January 27, 2017;


                                          1
      Plaintiffs’ Exhibit B: Email dated March 27, 2017 with attached letter;

      Plaintiffs’ Exhibit D: Email dated April 13, 2017 with an attached letter
enclosing agreement;

      Plaintiffs’ Exhibit E: Document relating to pharmacy services agreement
including email;

      Plaintiffs’ Exhibit F: Email communications concerning draft agreement;

      Plaintiffs’ Exhibit G: Email dated July 10, 2017 with draft agreement;

      Plaintiffs’ Exhibit H: Email dated September 12, 2017 with form notice;

      Plaintiffs’ Exhibit I: Email, statement of compliance, and agreement;

    Plaintiffs’ Exhibit J: Documents Bates-stamped OLG002337-OLG2338, and
OLG1801;

      Plaintiffs’ Exhibit K: Email;

      Defendants’ Exhibit A: Drafts, contracts and email correspondence regarding
contracts;

      Defendants’ Exhibit B: Documents and emails regarding employment
agreement;

       Defendants’ Exhibit C: Emails from Defendants regarding attorney-client
relationship;

      Defendants’ Exhibit D: Emails regarding pharmacist contract;

      Defendants’ Exhibit E: Emails regarding anesthesia contract;

      Defendants’ Exhibit F: Emails and documents regarding termination of lease;
and

     Defendants’ Exhibit G: Contract addendum, documents and emails regarding
compliance work.

                                         2
      The exhibits will be returned to the trial court when our mandate issues.

      ORDER ENTERED September 17, 2020.

                                                          PER CURIAM



Before McKeithen, C.J., Kreger and Horton, JJ.




                                         3